DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-13 and 15-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-3, 6-11 and 19, prior arts do not teach or suggest the combination of the display apparatus of claim 1, in particular, an intermediate member having a different composition than the bonding member and comprising a base material comprising an insulating material and a plurality of heat transfer particles, the intermediate member disposed between the display panel and the covering member, wherein: the display panel comprises: a substrate; an encapsulation member which faces the substrate; and a display device arranged between the substrate and the encapsulation member the covering member is arranged to face the display panel; the intermediate member is disposed in a gap between the covering member and an area of the substrate where the encapsulation member is not disposed; the plurality of heat transfer particles comprise at least two particles spaced apart from each other; the plurality of heat transfer particles comprise at least a particle spaced apart from the substrate and at least a particle spaced apart from the covering member; and the 

Re claims 12, 13, 15-18 and 20, prior arts do not teach or suggest the combination of the display apparatus of claim 12, in particular, the intermediate member having a different composition than the bonding member and comprising a base material comprising an insulating material and a plurality of heat transfer particles, wherein: the plurality of heat transfer particles comprise at least two particles spaced apart from each other; the plurality of heat transfer particles comprise at least a particle spaced apart from the substrate and at least a particle spaced apart from the covering member; and the intermediate member is disposed to be non-overlapping with the bonding member in a thickness direction

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/           Primary Examiner, Art Unit 2841